Name: Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 77 Official Journal of the European Communities No L 73/1 i (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, system for the latter must therefore be brought into line with those for sugar and cereals ; Whereas provisions must therefore ibe adopted to ensure that a levy is charged on the sugar component  incorporated in processed products under conditions similar to those operative under Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (2 ), as last amended by Regulation (EEC) No 3138/76 (3 ) ; whereas an identical import charge should also be levied on the glucose and glucose syrup components incorporated as sugar substitutes in the processed products concerned ; Whereas this method of calculation calls for frequent alterations to the levy in question ; whereas , in view of the nature of the products concerned, it is advisable to provide that this levy only be ifixed once a quarter ; Whereas special provisions are necessary for oc ­ casions when one of the elements for calculating the levy is not known ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Ar ­ ticles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to tihe opinion of the European Par ­ liament ( 1 ), Whereas since their adoption the basic provisions concerning the organization of the market in prod ­ ucts processed from fruit and vegetables have been amended a number of times ; whereas by reason olf their numbers , their complexity and their dispersal among various Official Journals , these texts are diffi ­ cult to use, and thus lack the clarity which should be an essential feature of all legislation ; whereas ithey should therefore be consolidated in a single text ; Whereas the common organization of the market in products processed from fruit and vegetables involves setting up a single trading system at the frontiers of the Community with a view to stabilizing the Com ­ munity market by preventing price fluctuations on the world market from affecting prices within the Community ; whereas in this context quantitative restrictions and measures having equivalent eiffect should be prohibited in trade with non-member States ; Whereas sugar, glucose and glucose syrup 'have a direct and substantial effect on the cost price of certain processed products ; whereas the trading Whereas provision should be made in respect of sensitive products 'for the establishment of a system of import certificates or a minimum price system Which importers must undertake to observe ; whereas for the proper working of these systems iit is necessary to lay down that the issue of import certificates must involve the lodging of a security guaranteeing the ( 2 ) OJ No L 359, 31 . 12 . 1974, p. 1 . (3 ) OJ No L 354, 24. 12 . 1976, p. 1 .(*) OJ No C 30, 7. 2. 1977, p. 25 . No L 73/2 Official Journal of the European Communities 21 . 3 . 77 whereas to ensure that in siuch cases the Community market is not loft completely exposed to the disturbances which might result , the Community should be allowed to take any appropriate action as quickly as possible ; undertaking to import during the period of validity of the certificates, and that a further secunky shall be lodged guaranteeing that the minimum price wil'l be respected by the importers ; whereas provision should furthermore be made 'for the possibility of establishing a (floor price system ; Whereas , similarly, provision should be made for granting a refund on sugar incorporated an processed products for export to non-member countries, designed to cover the difference between prices for sugar ruling outside and inside the Community ; Whereas the establishment of a single market would be jeopardized by the granting of certain aids ; whereas , therefore, the provisions of the Treaty which allow the assessment of aids granted by Mem ­ ber States and the prohibition of those which are incompatible with the common market should be made to apply to products processed from fruit and vegetables ; Whereas, in order to facilitate implementation of the proposed measures , a procedure should be provided for establishing close cooperation between Memlber States and the Commission wiithin a management committee ; Whereas to enable processed products without added sugar to have access to the markets of non-member countries , provision should be made for the granting of an export refund ; whereas for products containing added sugar this general refund should be granted only in cases where the refund in respect of the added sugar contained in the products would not be sufficient to permit their exportation ; Whereas the common organization of the market in products processed from fruit and vegetables must take appropriate account, at * the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas , in the interests of stability in commercial transactions , consideration should be given to allow ­ ing those concerned to have the amounts of the levies and refunds fixed in advance ; whereas, in the interests of sound administration, provision should be made for the introduction of advance fixing certificates , and for the lodging of a security in respect of these certificates and of the import certificates guaranteeing the commitment to import or export during the period of validity of the certificate ; Whereas the expenditure incurred by Member States as a result of obligations arising out of the appli ­ cation of this Regulation is financed by the Com ­ munity in accordance with Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 2788 /72 (2), HAS ADOPTED THIS REGULATION: Whereas provision should also be made, where necessary for the proper functioning of the system outlined above, for regulating or, in so far as the situation on the market requires , prohibiting in whole or in part, the use of inward processing arrangements ; whereas, moreover, refunds should be so fixed that Community basic products used by processing indus ­ tries in the Community with a view to export are not placed at a disadvantage by inward processing arrangements which might induce those industries to give preference to basic products imported from non ­ member countries ; Article 1 The common organization of the market in products processed from fruit and vegetables shall cover the following : Whereas the common price .and levy machinery may prove inadequate in exceptional circumstances ; H OJ No L 94, 28 . 4. 1970, p. 13 . (2) OJ No L 295, 30. 12 . 1972, p. 1 . 21.3 . 77 Official Journal of the European Communities No L 73/3 CCT heading No Description ex 20.07 Fruit juices (excluding grape juice and must) and vegetable juices , whether or not containing added sugar, but unfer ­ mented and not containing spirit ex 20.07 Grape juice (including grape must) not containing spirit, with an added sugar content exceeding 30% by weight (*) (l ) From 1 January 1978 this heading is subject to the system laid down in Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (OJ No L 99 , 5 . 5 . 1970, p. 1 ). Article 2 1 . In -addition to customs duty, an import levy calculated as described in the paragraphs which follow shall be charged on the various added sugars contained in the products listed in Annex I. CCT heading No Description ex 07.02 Vegetables (whether or not cooked), preserved by freezing, excluding olives ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption, excluding olives ex 07.04 Dried, dehydrated or evaporated vegeta ­ bles, whole, cut , sliced, broken or in pow ­ der, but not further prepared, excluding potatoes dehydrated by artificial heat ­ drying and unfit for human consumption, and also excluding olives 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar 08.11 Fruit provisionally preserved (for example by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 08.12 Fruit , dried, other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04, or 08.05 08.13 Peel of melons and citrus fruit, fresh , frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions ex 13.03 B Pectic substances and pectinates 20.01 Vegetables and fruit, prepared or pre ­ served by vinegar or acetic acid , with or without sugar, whether or not containing salt , spices or mustard 20.02 Vegetables prepared or preserved other ­ wise than by vinegar or acetic acid 20.03 Fruit preserved by freezing, containing added sugar 20.04 Fruit , fruit-peel and parts of plants, preserved by sugar (drained , glacÃ © or crystallized) 20.05 Jams, fruit jellies , marmalades , fruit purÃ ©e and fruit pastes , being cooked preparations , whether or not containing added sugar 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit 2. For 100 kilograms net of imported product, this levy shall be equal to the difference between : ( a) the average of the threshold priced ifor one 'kilo ­ gram of White sugar for each month af the quarter for which the .difference is being determined, and (b ) the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, calculated for a period consisting of the first 15 days of the month preceding the quarter for which the (difference is being determined and the two months immediately preceding that month, this difference being multiplied by the figure for the product in question appearing in column 1 of Annex I. No levy shall be charged if the amount at &gt;( a ) is higher than the amount at (b). 3 . The difference provided for in (paragraph 2 shall be determined by the Commission for each quarter of the calendar year. 4. Should the threshold price referred to in para ­ graph 2 (a) change during a quarter, the Council, acting by a qualified majority on a proposal from the Commission, shall decide whether there is any need to make an adjustment and, if necessary, determine the measures to be taken to that end. No L 73/4 Official Journal of the European Communities 21 . 3 . 77 5 . Should one of the elements to (be taken into account in calculating the difference referred to in paragraph 2 not be known by the 15th day of the month preceding the quarter for which the difference is to be determined, the Commission shall proceed to calculate the .difference, substituting for the mis ­ sing element of the calculation the element which was taken into account in calculating the difference for the current quarter . The difference sihall be corrected by the Commission and made to apply not later than the 16th day following the date on which the missing information comes to hand. The correction shall not be made however if the information only becomes available after the begin ­ ning of the last month of the quarter in question . 6 . If the added sugar content per 100 kilograms net weight of imported product established in ac ­ cordance with paragraph 8 is two kilograms or more below the content expressed iby the figure for the product in question appearing in column 1 of Annex I , the levy shall, at the importer's request, be calculated per 100 kilograms net of imported product by multiplying the difference referred to in paragraph 2 by a figure representing the added sugar content defined in paragraph 8 . 7. If the added sugar content per 100 kilograms net weight of imported product established in accordance with paragraph 8 is three kilograms or more above the content expressed by the figure appearing in column 1 of Annex I, the levy shall be calculated in accordance with the provisions of paragraph 6 . 8 . 'Added sugar content' shall mean the reading obtained by using a refractometer as described in Annex III , multiplied by 0-93 in the case of products falling within heading No 20.06 of the Common Customs Tariff and by 0-95 in the case of other prod ­ ucts listed in Annex I and reduced by the figures for the product in question appearing in column 2 of Annex I. 9 . Detailed rules for the application of paragraphs 1 to 8 shall be adopted as necessary in accordance with the procedure laid down in Article 20. 10 . The Council , acting by a qualified majority on a proposal from the Commission, may amend Annex I. Article 3 Customs Tariff shall be fixed each year before 1 April for the subsequent marketing year, 2. The minimum price shall be established taking into account :  average production cost for the Community prod ­ uct during the period from the beginning of the second year preceding the year of its fixing until the date of such fixing,  free-at-frontier prices for imports during the period from the beginning of the second year preceding the year of its fixing until the date of such fixing, disregarding import prices which, in comparison with normal fluctuations, are excess ­ ively high or low ; these prices shall be increased by whatever Common Customs Tariff duties are applicable,  the prices for the products in question on the main world markets,  the need to prevent the application of the mini ­ mum price from having a more restrictive effect on trade than measures previously applied by the Member States ,  the need to ensure that the application of the minimum price contributes to the normal and harmonious development of competition with non-member countries . 3 . A special minimum price shall be fixed for imports into the new Memtber States until 31 Decem ­ ber 1977, at the same time as the minimum price referred to in paragraph 1 . The special minimum price shall be determined initially on the basis of the price level resulting from the Agreement in the form of an exchange of letters relating to Article 3 of Protocol 8 to the Agreement between the European Economic Community and the Republic of Portugal ( x ). This special minimum price shall be aligned by stages on the minimum price mentioned in paragraph 1 . The alignment shall take place each year (the first alignment having taken place on 1 July 1976 ) by increasing the special minimum price by one third and one half, successively , of the difference between this price obtaining before eadh alignment and the minimum price applicable for the coming marketing year. The minimum price referred to in paragraph 1 shall apply in the new Member States by 1 January 1978 at the latest. 1 . A minimum import price for tomato concentrates falling within subheading 20.02 C of the Common H OJ No L 62, 7. 3 . 1975, p. 6. 21.3.77 Official Journal of the European Communities No L 73/5 4. The Council, acting by a qualified majority on a proposal from the Commission, shall fix the mini ­ mum price and the special minimum price for a prod ­ uct with given commercial characteristics, in particular in respect of variety , quality , composition, preparation, packaging and size, and shalil also fix the date on which such prices are to apply . 5 . The coefficients to &lt;be applied to these prices in order to allow for any variation from, in particular, the variety, quality , composition, preparation, packaging and the size for which they have been fixed , shall be adopted in accordance with the procedure laid down in Artide 20. 6 . If required, detailed rules for the application of this Article shall ,be adopted in accordance with the procedure laid down in Article 20 . ing No 17.01 , of g&lt;lucose and of glucose syrup falling within subheading 17.02 B II (whether or not in the form of products falling within subheading 17.02 B I ) incorporated in the products listed in Annex II . The refund shall be granted on application . 2. For 100 kilograms net of exported product the amount of the refund granted shall be equal :  in the case of raw sugar and white sugar, to the amount of the refund per ;kilogram of sucrose fixed in accordance with Article 19 of Regulation ('EEC) No 3330/74 and with the provisions adopted for its application for the products listed in Article 1 ( 1 ) ( d ) of that Regulation, multiplied by a figure expressing the quantity of sucrose used per 100 kilograms net of finished product,  in the case of glucose and glucose syrup, to the amount of the refunds fixed for each of these products in accordance with Article 16 of Regu ­ lation (EEC) No 2727/75 (*) and with the pro ­ visions adopted for its application, multiplied by a figure expressing the quantity of glucose or glucose syrup used per 100 kilograms net of finished product. The figures expressing the quantities of sucrose, glucose or glucose syrup shall be determined on the basis of the declaration refered to in Article 7 . 3 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for granting refunds . 4 . Detailed rules for the application of this Article shall be adopted as necessary in accordance with the procedure laid down in Article 20. Article 4 1 . The Council , acting by a qualified majority on a proposal from the Commission, may decide to intro ­ duce a floor price system . 2 . Where paragraph 1 is applied, the floor price shall 'be established taking into account:  free-at-frontier prices for imports during the period from the beginning of the second year preceding the year of its fixing until the date of such fixing, disregarding import prices which, in comparison with normal fluctuations , are excess ­ ively high or low; these prices shall be increased by whatever Common Customs Tariff duties are applicable ; however, as regards the new Member States these prices shall be increased until 31 De ­ cember 1977 by the duties applied by those Member States to non-member countries in ac ­ cordance with Article 59 of the Act of Accession,  the prices for the products in question on the main world markets,  the need to prevent the application of the floor price from having a more restrictive effect on trade than measures previously applied by the Member States,  the need to ensure that the application of the floor price contributes to the normal and har ­ monious development of competition with non ­ memiber countries . Article 6 1 . To the extent necessary to enable the products not containing added sugar listed in Article 1 to be exported in economically significant quantities on the basis of prices for those products in the world market, the difference between those prices and prices within the Community may be covered by an export refund . 2 . The refund shall be ithe same throughout the Community. It may be varied according to use or destination . Article 5 1 . A refund shall be granted to permit exports to non-member countries of sugars falling within head ­ (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . No L 73/6 Official Journal of the European Communities 21 . 3 . 77 Article 8 1 . The levy referred to in Article 2 ( 1 ) and the refunds referred ito in Articles 5 ( 1 ) and 6 shall be those applicable on the day of importation or expor ­ tation . The refund shall be granted on application . The refunds shall be fixed at regular intervals in ac ­ cordance with the procedure laid down in Article 20. Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refund in the intervening period . 3 . Where the refund fixed pursuant to Article 5 is not sufficient to permit exports of the products containing added sugar listed in Article 1 , the provis ­ ions of this Article instead of those of Article 5 shall apply to these products . 4. The Council, -acting by a qualified majority on a proposal from the Commission, shall lay down general ruies for granting refunds and criteria for fixing the amount of such refunds . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20. 2. However, the levy or refund, calculated on the basis of the provisions laid down in Article 2 or 5 and applicable on the day on which 'the application for the advance fixing certificate provided for in Article 9 was lodged, may ibe applied, if the party concerned so requests at the same time as the application for the certificate is made, to a transaction effected during the period of vailidky of the certificate. The levy shall be adjusted on the basis of the threshold price for white sugar in force on the day of importation . 3 . Detailed rules for the application of the previous paragraphs shall be adopted as necessary in accord ­ ance with the procedure laid down in Article 20. 4. The Council , acting by a qualified majority on a proposal from the Commission , shall adopt measures toibe applied in exceptional circumstances . 5 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the levy or the export refund, or that such difficulties may occur , a decision may be ta:ken , in accordance with the procedure laid down in Article 20, to suspend the application of these provisions for the period strictly necessary . In oases of extreme urgency, the Commission may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applica ­ tions for advance fixing lodged during the period of suspension shall be rejected . Article 7 1 . To qualify for the refunds referred to in Article 5 , the products listed in Annex II imust be accompanied by a declaration from the applicant indicating the amounts of sucrose, glucose and gluoose syrup incorporated therein . 2. Where the provisions of Article 2 (6 ) or '(7) apply, the products listed in Annex I must be accompanied  by a declaration from the importer indicating the added sugar content established by the method described in Article 2 ( 8 ). If this requirement is not met, Article 2 (6) shall not apply . 3 . The accuracy of the declarations referred to in the foregoing paragraphs shall be subject to control by the competent authorities of the Member State concerned . Article 9 1 . In trade with non-member countries, all imports into or exports out of the Community oif products covered by the advance fixing system for levies or refunds referred to in Article 8 shall be made condi ­ tional on the submission of an advance fixing 4. Detailed rules for the application of this Article shall be adopted as necessary in accordance with the procedure laid down in Article 20. 21 . 3 . 77 Official Journal of the European Communities No L 73/7 3 . The Council , acting by a qualified majority on a proposal from the Commission, may decide to amend Annex IV. The period of validity of certificates and the other detailed rules of application o(f this Article which may, in particular, make provision for a time limit for the issue of certificates, shall be determined in accordance with the procedure laid down in Article 20 . Article 11 Where the levy on various added sugars is fixed in advance for one of the products referred to in Annex IV, such advance fixing shall be mentioned on the import certificate which is the basis thereof. Where this is the case, Article 9 shall not apply . Article 12 1 . To the extent necessary for the proper working o"f the common organizations of the markets in cereals , sugar, and fruit and vegetables , the Council , acting by a qualified majority on a proposal from the Commission, may, in special oases, prohibit, in whole or in pant, the use of inward processing arrangements in respect of raw sugar, white sugar, glucose, glucose syrup, and fruit and vegetables, which are intended for the manufacture of the goods listed in Article 1 . 2 . The quantity of raw materials which, under inward processing arrangements, is exempted from customs duty, levy or charge having equivalent ef ­ fect shall 'be consistent with the conditions under which the processing operation in question is effected . certificate issued by Member States to any applicant irrespective of the place of his establishment in the Community. 2. The advance fixing certificate shall be valid throughout the Community . The issue of advance fixing certificates shall be condi ­ tional on the provision of a security guaranteeing the commitment to import or export during the period of validity of the certificate ; the security shall be forfeited in whole or in part if the transaction is not effected , or is only partially effected , within that period . 3 . The period of validity of advance fixing certifi ­ cates, the amount of the security and the other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20 . Article 10 1 . Any imports into the Community of the products listed in Annex IV shall ibe subject to the produc ­ tion of an import certificate which shall be issued by Member States to any applicant who applies for such certificate , irrespective of his place of establishment within the Community . The certificate shall be valid throughout the Com ­ munity . 2. The issue of an import certificate shall be condi ­ tional upon the following :  with respect to all products , the lodging oif a security to guarantee the undertaking to effect certain imports for as long as the certificate is valid, which security, except in cases of force majeure, shall be 'forfeit in whole or in part if the imports are not effected or are effected only in part within the period,  for tomato concentrates , the lodging of an addi ­ tional security to guarantee that the free-at ­ frontier price of the products to he imported under cover of the certificate plus the customs duty payaible thereon shall together be equal to or more than the minimum price &gt;or the special minimum price , whichever is appropriate . The security shall be forfeit in proportion to any quantities imported at a price lower than the minimum price or than the special minimum price ; however, the lodging of such additional security shall not be required for products orig ­ inating in non-member countries which undertake, and are in a position, to guarantee that the price on import into the Community shall be not less than the minimum price for the product in question, and that all deflection of trade will be avoided . Article 13 1 . The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of the products covered by this Regulation ; the tariff nomenclature resulting from application of this Regulation shall be incorporated in the Common Customs Tariff. 2 . Save as otherwise provided in this Regulation or where derogation therefrom is decided by the Council , acting by a qualified majority on a proposal from the Commission,  the levying of any charge haviing equivalent effect to a customs duty, and No L 73/8 Official Journal of the European Communities 21.3.77  the application of any quantitative restriction or measure having equivalent effect, shall be prohibited in trade with non-member countries . 3 . However, for citrus fruit juices falling within heading No ex 20.07 of the Common Customs Tarifif, with the exception of grapefruit juice, until 31 December 1977, Member States may maintain the measures which were applicable until 1 January 1975 concerning imports of such products originating in non-member countries, but without making them more restrictive. By the end of this period, the Council shall decide on the arrangements to be laid down subsequently. If no decision has been taken by that date, the previous arrangements shall remain applicable . 4. For prunes falling within subheading 08.12 C of the Common Customs Tariff, Mernlber States may maintain , until 31 December 1977, the measures on imports of such products originating in non-memlber countries which were applicable on 1 January 1975, but without making them more restrictive . From 1 January 1978 , paragraph 2 shall apply and imports shall be subject to the production of an import certifi ­ cate in accordance with Article 10 . 5 . The potato products referred -to in Article 1 shall be excluded from the scope of paragraph 2. 3 . Any measure decided on by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communioateid. The Council shall meet without delay . It may, acting by a qualified majority, amend or annul the measure in question . Article 15 1 . The Annex to Regulation (EEC) No 109/70 (*) shal'1 be extended to cover the products listed in Article 1 imported from 'all the countries mentioned in that Annex. 2. The products listed in Article 1 shall! ire inoludeld in the common .list of (liberalized products in Annex I to Regulation -('EEC) No 1439/74 ( 2). 3 . Paragraphs 1 and 2 Shall not apply to the products referred to in Article 13 &lt;(3 ), (4) and &gt;[5 ). Article 16 Products listed in Article 1 which are ¢manufactured or obtained from products to which Articles 9 (2) and 10 ( 1 ) of the Treaty do not apply shall! not be admitted to free circulation within the (Community. Article 17 Save as otherwise provided in this Regulation, Articles 92, 93 and 94 of the Treaty shall apply to the production of and trade in the products listed in Article 1 . Article 18 Member States anid the Commission shallil communi ­ cate to each other the information necessary for implementing this Regulation . Rules for the com ­ munication and distribution of such information sha'll be adopted in accordance with the procedure laid down in Article 20. Article 14 1 . If, by reason of imports or exports, the Com ­ munity market in one or more of the products speci ­ fied in Article 1 is or is likely to be exposed to serious disturbances which might endanger the objec ­ tives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with non-member countries until such disturbances or the threat thereof has ceased . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of ithis paragraph and shall define the cases and the limits within which Member States may take protective measures . 2. Should the situation envisaged in paragraph 1 arise, the Commission , acting either at the request of a Member State or on its own initiative, sha'll decide what measures are necessary and communicate them to the Member States ; such measures shall be immediately applicable . Article 19 1 . A Management Committee for Products Processed from Fruit anid Vegetaibles (hereinafter called ' the Committee') shalH be established, consisting of representatives of Member States and presided over by a representative of the Commission . Requests received by the Commission from Member States shall be acted upon within 24 hours of receipt. H OJ No L 19, 26 . 1 . 1970, p. 1 . ( 2 ) OJ No L 159, 15 . 6 . 1974, p. 1 . 21 . 3 . 77 Official Journal of the European Communities No L 73/9 initiative or at the request oif the representative of a Member State. Article 22 This Regulation shall .be so applied that appropriate account is taken, at the same time, off the objectives set out in Amides 39 and 110 of the Treaty . 2. Within the Committee the votes oif Member States shall be weighted in accordance with Article 148 (2 ) of the Treaity. The chairman shall not vote. Article 20 1 . Where the procedure laid down in this Article is co be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of 'a Member State. 2. The representative of the Commission shall -submit a draft oif the measures to 'be taken . The Gommittee shall deliver its opinion on such measures within a time limit to be set by the chairman accord ­ ing to the urgency of the questions under consider ­ ation . An opinion shall be adopted by a majority of 41 votes . 3 . The Commission shall adopt measures which shall apply immediately. However, iilf these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Com ­ mission to the Council . In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council, acting by a qualified majority, may take a different decision within one month. Article 21 The Committee may consider any other question referred to it by its chairman either on his own Article 23 1 . Council Regulation (EEC) No 865 /68 of 28 June 1968 on the common organization of the market in products processed from .fruit and vegetables .(*), as last amended 'by Regulation (EEC) No 1164/76 (2), and Council Regulation (EEC) No 1927/75 of 22 July 1975 concerning the system of traide with third countries in the market in products processed from fruit and vegetables (3 ), are hereby repealed. 2. Any reference to the Regulations repealed by paragraph 1 shall be construed as a reference to this Regulation. Citations and references to Articles of the said repealled Regulation shall read in accordance with the correlation table in Annex V. Article 24 This Regulation shall enter into force on 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1977 . For the Council The President J. SILKIN ( ») OJ No L 153, 1 . 7 . 1968 , p. 8 . (2 ) OJ No L 135, 24. 5 . 1976, p. 38. (3 ) OJ No L 198, 29. 7. 1975, p. 7. No L 73/10 Official Journal of the European Communities 21.3.77 ANNEX 1 CCT heading No Description (D (2) 20.03 Fruit preserved by freezing, containing added sugar : A With a sugar content exceeding 13 % by weight 20 13 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glacÃ © or crystallized) : B Other : I "With a sugar content exceeding 13% by weight 57 13 20.05 Jams, fruit jellies, marmalades , fruit purÃ ©e and fruit pastes , being cooked preparations , whether or not containing added sugar : A Chestnut purÃ ©e and paste : 1 With a sugar content exceeding 13 % by weight 47 13 B Jams and marmalades of citrus fruit : 1 With a sugar content exceeding 30% by weight 55 13 II With a sugar content exceeding 13% but not exceeding 30% by weight 10 13 C Other : I With a sugar content exceeding 30 % by weight : b ) Other 55 13 11 With a sugar content exceeding 13% but not exceeding 30% by weight 10 13 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B Other : 1 b) 1 Containing added spirit : Pineapples in immediate packings of a net capacity : Of more than 1 kg : aa) With a sugar content exceeding 17% by weight 6 13 2 Of 1 kg or less : aa) With a sugar content exceeding 19% by weight 6 13 21 . 3 . 77 Official Journal of the European Communities No L 73/11 CCT heading No Description ( 1 ) (2 ) 20.06 B I c) Grapes : 1 With a sugar content exceeding 13 % by weight 9 13 d) 1 Peaches , pears and apricots in immediate packings of a net capacity : Of more than 1 kg : aa) With a sugar content exceeding 13% by weight 10 9 2 Of 1 kg or less : aa) With a sugar content exceeding 15 % be weight 10 9 e) Other fruits : 1 With a sugar content exceeding 9% by weight 10 9 f) Fruit mixtures : 1 With a sugar content exceeding 9% by weight 10 9 II Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg : 2 Grapefruit segments 10 9 3 Mandarins (including tangerines and satsumas) ; clementines , wilkings and other similar citrus hybrids 10 9 4 Grapes 9 13 5 Pineapples : aa) With a sugar content exceeding 17% by weight 6 13 6 Pears : aa) With a sugar content exceeding 13 % by weight 10 9 7 Peaches and apricots : aa ) 8 With a sugar content exceeding 13 % by weight Other fruits 10 10 9 9 9 Mixtures of fruit 10 9 b ) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 Grapefruit segments 10 9 3 Mandarins (including tangerines and satsumas) ; clementines, wilkings and other similar citrus hybrids 10 9 No L 73/12 Official Journal of the European Communities 21 . 3 . 77 CCT heading No Description (D (2) 20.06 B II b) 4 5 Grapes Pineapples : 9 13 aa) With a sugar content exceeding 19 % by weight 6 13 6 Pears : aa) With a sugar content exceeding 15 % by weight 10 9 7 Peaches and apricots : aa) With a sugar content exceeding 15 % by weight 10 9 8 Other fruits 10 9 9 Mixtures of fruit 10 9 20.07 Fruit juices (including grape must) and vegetable juices , whether or not containing added sugar, but unfermented and not containing spirit : A Of a specific gravity exceeding 1-33 at 15 °C : I Grape juice ( including grape must) : b) Of a value not exceeding 22 u.a . per 100 kg net weight : 1 With an added sugar content exceeding 30% by weight This subheading is valid only until 31 December 1977. From 1 January 1978 the system laid down in Regulation (EEC) No 816/70 shall apply 49 15 II Apple and pear juice ; mixtures of apple and pear juice : b) 1 Of a value not exceeding 22 u.a . per 100 kg net weight : With an added sugar content exceeding 30% by weight :  Apple juice 49 11  Pear juice and mixtures of apple and pear juice 49 13 III Other : b ) 1 Of a value not exceeding 30 u.a . per 100 kg net weight : With an added sugar content exceeding 30 % by weight :  Lemon juice and tomato juice 49 3  Other fruit and vegetable juices including mixtures of juices 49 13 21.3.77 Official Journal of the European Communities No L 73/13 CCT heading No Description (D (2 ) 20.07 B Of a specific gravity of 1 -33 or less at 15 °C : I Grape, apple and pear juice ; mixtures of apple and pear juice : b) 1 aa) Of a value not exceeding 18 u.a . per 100 kg net weight : Grape juice : Concentrated : 11 With an added sugar content exceeding 30% by weight 49 15 bb) Other : 11 "With an added sugar content exceeding 30 % by weight This subheading is valid only until 31 December 1977. From 1 January 1978 the system laid down in Regulation (EEC) No 816/70 shall apply 49 15 2 Apple juice : aa) With an added sugar content exceeding 30 % by weight 49 11 3 , Pear juice : aa) With an added sugar content exceeding 30% by weight 49 13 4 Mixtures of apple and pear juice : aa) With an added sugar content exceeding 30 % by weight 49 13 II Other : b) 1 Of a value not exceeding 30 u.a . per 100 kg net weight : Orange juice : aa) With an added sugar content exceeding 30% by weight 49 13 2 Grapefruit juice : aa) With an added sugar content exceeding 30% by weight 49 13 3 Lemon juice : aa) With an added sugar content exceeding 30 % by weight 49 3 4 Other citrus fruit juices : aa ) With an added sugar content exceeding 30 % by weight 49 13 No L 73/14 Official Journal of the European Communities 21 . 3 . 77 weight weight CCT heading No Description (D (2) 20.07 B II b) 5 Pineapple juice : aa) With an added sugar content exceeding 30% by 49 13 6 Tomato juice : aa) With an added sugar content exceeding 30 % by 49 3 7 Other fruit and vegetable juices : aa) With an added sugar content exceeding 30 % by 49 13 8 Mixtures : aa) Of citrus fruit juices and pineapple juice : 11 With an added sugar content exceeding 30 % by 49 13 bb) Other : 11 With an added sugar content exceeding 30% by weight 49 13 weight weight 21 . 3 . 77 Official Journal of the European Communities No L 73/15 ANNEX II Products containing added sucrose, glucose, glucose syrup, falling within the following heading numbers of the Common Customs Tariff ex 13.03 B Pectic substances and pectinates 20.01 20.02 20.03 20.04 20.05 20.06 20.07 (With the exception of grape juice (including grape must)). This exception applies from 1 January 1978 . ANNEX III METHOD OF MEASURING DRY SOLUBLE RESIDUE IN PRODUCTS PROCESSED FROM FRUIT AND VEGETABLES BY REFRACTOMETRY I. Field of application Application of this method is related to the quantity of sugar present in the product analyzed . The presence of amino-acids, salts of organic acids, flavonoids and mineral substances alters the refractive index. II . Definition Dry soluble residue (determined by refractometry) means the percentage weight of sucrose in an aqueous solution of sucrose which , under given conditions of preparation and a given temperature, has the same refractive index as the product analyzed. This percentage is expressed in grams per 100 grams. III . Principle Deduction of the dry soluble residue content of a product from its refractive index. IV. Apparatus Abbe type refractometer This apparatus must have a scale indicating the percentage weight of sugar to the nearest 0-1% . It must be so constructed that samples can be introduced easily and quickly . It must be easy to clean . The refractometer must have a thermometer with a scale extending from at least + 15 °C to + 25 °C. It must also have a water circulator enabling measurements to be made at a temperature of 20 °C ± 5 °C. Operating instructions for this apparatus, and in particular those dealing with calibration and light source, must be strictly followed. No L 73/16 Official Journal of the European Communities 21 . 3 . 77 V. Method 1 . Preparation of sample 1.1 . Liquid and limpid products Mix carefully and proceed to determination 1.2 . Semi-dense products , purees, fruit juices with matter in suspension . Carefully mix an average laboratory sample and then homogenize. Strain part of the sample through dry gauze folded in four, remove the first drops and proceed to determination on the filtrate . 1.3 . Dense products (jams and jellies) If the homogenized product cannot be used directly, weigh 40 g of the product to the nearest 0-01 g in 250 ml beaker and add 100 ml of distilled water. Boil gently for two or three minutes, stirring with a glass rod. Cool , decant contents of the beaker into a graduated 200 ml flask , bring up to the required level with distilled water and mix carefully. Allow to stand for 20 minutes, then strain through a folded filter or a Buchner funnel . Make determination in the filtrate 1.4. Frozen products Defrost and remove stones or pips and cores. Mix the product with the liquid formed during defrosting and proceed as in 1.2 or 1.3 . 1.5 . Dry products containing whole fruit or pieces of fruit Cut part of the laboratory sample into small pieces , remove stones or pips and cores and mix carefully. Weigh 10 to 20 g of the product to the nearest 0-01 g in a beaker. Add distilled water to at least five times the weight of the product. Heat in a water bath for 30 minutes, stirring occasionally with a glass rod . When cool homogenize contents of the beaker and pour into a graduated 100 to 250 ml measuring flask (depending on the size of the sample). Bring to the required level and mix carefully. After 20 minutes filter into a dry container and make determination on the filtrate . 2 . Determination Bring the sample to the measurement temperature (+ 20 °C) by immersing the container in a water bath of the required temperature . Place a small sample on the lower prism of the refractometer, taking care to ensure that the sample covers the glass surface uniformly when the prisms are pressed against each other. Measure in accordance with the operating instructions for the apparatus used. Read the percentage weight of sucrose to the nearest 0-1 % . Make at least two determinations on the same prepared sample. 21 . 3 . 77 Official Journal of the European Communities No L 73/17 VI . Expression of results 1 . Calculation and formulation The dry soluble residue content, conventionally expressed in grams of sucrose per 100 grams of product, is calculated as follows : The percentage sucrose content indicated by refractometry is used direct . If the reading is made at a temperature other than 4- 20 °C, correct as indicated in the attached table. If measurement has been made on a dilute solution , the dry soluble residue content is equal to 100 M x  E M being the weight (in grams) of dry soluble residue per 100 grams of product indicated by the refractometer and E the weight (in grams) of product per 100 ml of solution . Corrections when determination is made at a temperature other than 20 °C Temperature »C Sucrose in grams per 100 grams of product 5 10 15 20 30 40 50 60 70 75 Subtract 15 0-25 0-27 0-31 0-31 0-34 0-35 0-36 0-37 0-36 0-36 16 0-21 0-23 0-27 0-27 0-29 0-31 0-31 0-32 0-31 0-23 17 0-16 0-18 0-20 0-20 0-22 0-23 0-23 0-23 0-20 0-17 18 0-11 0-12 0-14 0-15 0-16 0-16 0-15 0-12 0-12 0-09 19 0-06 0-07 0-08 0-08 0-08 0-09 0-09 0-08 0-07 0-05 Add 21 0-06 0-07 0-07 0-07 0-07 0-07 0-07 0-07 0-07 0-07 22 0-12 0-14 0-14 0-14 0-14 0-14 0-14 0-14 0-14 0-14 23 0-18 0-20 0-20 0-21 0-21 0-21 0-21 0-22 0-22 0-22 24 0-24 0-26 0-26 0-27 0-28 0-28 0-28 0-28 0-29 0-29 25 0-30 0-32 0-32 0-34 0-36 0 ·36 0-36 0-36 0-36 0-37 The temperature may not vary by more than ± 5 °C from 20 °C . No L 73/18 Offioial Journal of the European Communities 21 . 3 . 77 ANNEX IV CCT heading Description No ex 20.02 C Tomato concentrates ex 20.02 C Peeled tomatoes ex 20.06 B Peaches in syrup ex 20.07 B Tomato juice 20.02 A Mushrooms ex 20.06 B Pears 08.12 C Prunes (-1 ) ex 20.02 G Peas ex 20.02 G Beans in pod ex 08.10 A ex 08.11 E ex 20.03 Raspberries ex 20.05 ex 20.06 B II (*) From 1 January 1978 . 21.3.77 Official Journal of the European Communities No L 73/19 ANNEX V CORRELATION TABLE Regulation (EEC) No 1927/75 Article 2 Article 3 Article 4 Article 5 This Regulation Article 3 Article 4 Article 10 Article 11 Article 13 (2 ) Article 13 (3 ) Article 13 (4) Article 13 (5 ) Article 1 ( 1 ) Article 1 (2) Article 1 (3 ) Article 1 (4) Article 7 Article 6 Article 14 Article 15 Regulation (EEC) No 865/68 Article 1 Article 1 Article 2 Article 2 Article 3 Article 5 Article 3a Article 6 Article 4 Article 7 Article 5 Article 8 Article 6 Article 9 Article 8 Article 12 Article 8(3 ) Article 12 (2) Article 9(2) Article 13 ( 1 ) Article 9(1 ) Article 13 (2) Article 10 (2) Article 16 Article 12 Article 17 Article 13 Article 18 Article 14 Article 19 Article 15 Article 20 Article 16 Article 21 Article 18 Article 22